PER CURIAM.
Petitioner has filed an emergency petition for writ of habeas corpus claiming that his bail is excessive. This court has held consistently that excessive bail is tantamount to no bail. Cameron v. McCampbell, 704 So.2d 721 (Fla. 4th DCA 1998).
In this case petitioner supplied the trial court with the financial information upon *994which the amount of his bond was based. However, it appears that a dissolution of marriage proceeding may have caused petitioner’s assets to be frozen and that in light of same it was questionable whether a bail bonds person would post the necessary bond. We note that at the conclusion of the hearing before the trial court on January 15, 1998, the court was receptive to reconsidering the amount of the bond if petitioner could demonstrate that because of orders issued in the divorce proceeding, no bonds person would assist petitioner.
Accordingly, on this record we deny the petition but do so without prejudice to petitioner seeking further relief from the trial court consistent with the trial court’s comments at the close of the January 15, 1998 hearing.
POLEN, KLEIN and GROSS, JJ., concur.